 

EXHIBIT 10.20

 

 

APEX HOLDCO L.P.

2019 EQUITY INCENTIVE PLAN

 

CLASS B UNIT AWARD AGREEMENT

THIS CLASS B UNIT AWARD AGREEMENT (the “Agreement”) is made as of [●] (the
“Grant Date”) by Apex Holdco L.P., a Delaware limited partnership (the
“Company”), and [___________________] (the “Participant”).

R E C I T A L S

A.The Company is governed by the Amended and Restated Agreement of Limited
Partnership of Apex Holdco L.P., dated as of [●], 2019, as may be amended from
time to time (the “LP Agreement”).  Capitalized terms not otherwise defined in
this Agreement shall have the meanings ascribed to such terms in the LP
Agreement or in the Plan (defined below).

B.In consideration for the provisions of services to or for the benefit of the
Company by the Participant, the Company hereby grants Class B Units to the
Participant under the terms and provisions of this Agreement, the Apex Holdco
L.P. 2019 Equity Incentive Plan (the “Plan”) and the LP Agreement.

C.The Company and the Participant desire to impose certain vesting conditions
with respect to the Class B Units granted to the Participant.

A G R E E M E N T S

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Participant agree as
follows:

ARTICLE I.
GRANT OF CLASS B UNITS

1.1Grant.  Subject to the terms and conditions contained herein, in the Plan and
in the LP Agreement, the Participant is granted [●] Class B Units of the Company
effective as of the Grant Date, which shall be eligible to vest in accordance
with Section 2.3 (the “Units”).

1.2Risks.  The Participant is aware of and understands the following:

(a)the Participant must bear the economic risk of an investment in the Class B
Units for an indefinite period of time because, among other things, (i) the
Class B Units have not been registered under the Securities Act, and, therefore,
cannot be sold unless they are subsequently registered under the Securities Act
or an exemption from such registration is available, (ii) the Class B Units have
not been registered under applicable state securities laws, and, therefore,
cannot be sold unless they are registered under applicable state securities laws
or an exemption from such registration is available, and (iii) there are
substantial restrictions on the

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

transferability of the Class B Units under this Agreement, the Plan, the LP
Agreement and applicable law, and substantial restrictions on distributions from
the Company;

(b)there is no established market for the Class B Units and no market (public or
otherwise) for the Class B Units will develop in the foreseeable future; and

(c)the Participant has no rights to require that the Class B Units be registered
under the Securities Act or the securities laws of any states and the
Participant will not be able to avail itself of the provisions of Rule 144
adopted by the Securities and Exchange Commission under the Securities Act.

1.3Information.  The Participant is one of the following as indicated on the
Accredited Investor Questionnaire in the form attached hereto as Exhibit A and
provided by the Participant to the Company:

 

(a) an “accredited investor” within the meaning of Rule 501(a) under Regulation
D of the Securities Act, and has (or, in the case of a trust, the trustee has)
such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of his, her or its investment in the
Class B Units, and the Participant is capable of bearing the economic risks of
such investment and is able to bear the complete loss of his, her or its
investment in the Class B Units, or

 

(b) not an accredited investor, and has (or, in the case of a trust, the trustee
has), by itself or through a “purchaser representative” within the meaning of
Rule 501(i) under Regulation D of the Securities Act, such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of his, her or its investment in the Class B Units, and the
Participant is capable of bearing the economic risks of such investment and is
able to bear the complete loss of his, her or its investment in the Class B
Units.

 

1.4Protective Section 83(b) Election.  Within thirty (30) days from the date
hereof, the Participant shall execute and file with the Internal Revenue Service
a protective election under Section 83(b) of the Code with respect to the grant
of Class B Units described in this Agreement substantially in the form attached
hereto as Exhibit B and the Participant shall provide the Company with a copy of
such executed and filed election promptly thereafter.

ARTICLE II.

PROFITS INTERESTS; VESTING

2.1Profits Interests.  The Class B Units granted under this Agreement are
intended to constitute “profits interests” as described in Section 3.06 of the
LP Agreement and shall be subject to the terms and conditions thereof.

2.2Participation Threshold.  The Participation Threshold for each Class B Unit
granted to the Participant pursuant to this Agreement is equal to $[_____], such
amount being determined by the General Partner as of the Grant Date pursuant to
the terms of the LP Agreement.

2

 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

2.3Vesting of Class B Units.  The Class B Units granted to the Participant
hereunder shall be eligible to vest as provided in this Section 2.3:

(a)Vesting. Subject to the remainder of this Section 2.3(a), 20% of the Units
shall vest on each of the first five (5) anniversaries of the Grant Date,
subject to the Participant’s continued Service with the Company or one of its
Subsidiaries from the date of this Agreement through the applicable vesting
date.  

(b)Change of Control.  All unvested Units shall vest immediately prior to and
subject to the consummation of a Change of Control, subject to the Participant’s
continued Service on such date. For the avoidance of doubt, an initial public
offering shall not be considered a Change of Control.

(c)Termination of Service. Upon a termination of the Participant’s Service for
any reason (including, without limitation, upon resignation, termination for
cause, death, and disability), all unvested Units shall vest immediately.
“Service” shall mean the Participant’s service as a director or advisory board
member with the Company or any of its Subsidiaries.

ARTICLE III.
REDEMPTION Right  

3.1Redemption Right and Transfer Restrictions. The Participant agrees and
acknowledges that the Class B Units shall be subject to redemption by the
Company or its designee under certain circumstances as set forth in Section 3.07
of the LP Agreement, and are subject to transfer restrictions under the LP
Agreement.  

 

ARTICLE IV.
LLC agreement

4.1LP Agreement.  The Participant agrees and acknowledges that contemporaneously
herewith, the Participant shall execute and become a party to and be bound by
the terms and conditions of the LP Agreement pursuant to the Joinder Agreement
in the form attached hereto as Exhibit C.

ARTICLE V.
CONFIDENTIALITY

5.1Confidentiality. In consideration for the Class B Units granted to the
Participant by the Company under this Agreement and for the Participant’s access
to and receipt of the confidential information and trade secrets described
herein, the Participant agrees to be bound by the following covenants:

(a)Confidential Information and Trade Secrets. The Participant agrees that
during the course of Service with Vericity, the Participant has and will come
into contact with and have access to various forms of Confidential Information
and Trade Secrets, which are the property

3

 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

of Vericity.  This information relates both to Vericity, its customers, vendors
and its employees.  For purposes of this Agreement, the term “Confidential
Information and Trade Secrets” means all information not generally known to the
public that the Participant acquires or learns of during the course of the
Participant’s Service with Vericity that relates to: (i) information with
respect to costs, commissions, expirations, fees, profits, sales, markets,
products and product formulae, mailing lists, strategies and plans for future
business, new business, product or other development, new and innovative product
ideas, potential acquisitions or divestitures, and new marketing ideas; (ii)
product formulations, algorithms, system designs, site maps, information
processing methodologies, software, software coding methodologies, website
functionality, information security processes, business methods, procedures,
devices, machines, equipment, data processing programs, software computer
models, research projects, system customizations, program implementation plans,
and other information and means used by Vericity in the conduct of its business;
(iii) the identity of Vericity’s customers and product end users, their names
and addresses, the names of representatives of Vericity’s customers responsible
for entering into contracts with Vericity, the amounts paid by such customers to
Vericity, specific customer needs and requirements, and leads and referrals to
prospective customers; and (iv) the identity and number of Vericity’s employees,
their salaries, bonuses, benefits, qualifications and abilities; all of which
information the Participant acknowledges and agrees has been developed, compiled
or acquired by Vericity at its great effort and expense.  Confidential
Information and Trade Secrets can be in any form: oral, written or machine
readable, including electronic files.

(b)

Secrecy of Confidential Information and Trade Secrets Essential.  The
Participant acknowledges and agrees that Vericity is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the Confidential Information and Trade
Secrets which were developed, compiled and acquired by Vericity over a
considerable period of time and at its great effort and expense. The Participant
further acknowledges and agrees that any disclosure, divulging, revelation or
use of any of the Confidential Information and Trade Secrets, other than in
connection with Vericity’s business or as specifically authorized by Vericity,
will be highly detrimental to Vericity, and that serious loss of business and
pecuniary damage may result therefrom.

(c)

Non-Disclosure of Confidential Information. The Participant agrees, except as
specifically required in the performance of the Participant’s duties on behalf
of Vericity, the Participant will not, while associated with Vericity and for so
long thereafter as the pertinent information or documentation remains
confidential, directly or indirectly use, disclose or disseminate to any other
person, organization or entity or otherwise use any of Vericity’s Confidential
Information and Trade Secrets; further the Participant agrees to maintain
Vericity’s Confidential Information and Trade Secrets in strict confidence and
to use all commercially reasonable efforts to not allow any unauthorized access
to, or disclosure of, Vericity’s Confidential Information and Trade
Secrets.  Notwithstanding the foregoing, pursuant to the federal Defend Trade
Secrets Act of 2016, the Participant shall not be held criminally or civilly
liable under federal or state trade secret law for the disclosure of a trade
secret that: (i) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

4

 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

(d)Non-Disparagement.  The Participant covenants and agrees that at all times
following the termination of the Participant’s employment with Vericity for any
reason, the Participant shall not, directly or indirectly, in public or private,
deprecate, impugn, disparage, or make any remarks that would tend to or be
construed to tend to defame (collectively, “Disparage”) Vericity, its products
or services, or any of its officers, directors, employees, or agents; nor shall
the Participant assist any other person, firm or entity in so doing.  The
Company shall not, and shall instruct its officers and the officers of its
Subsidiaries not to, Disparage the Participant at any time following the
termination of the Participant’s employment with Vericity for any reason.

5.2Specific Performance. The Participant acknowledges and agrees that
irreparable injury to the Company or an Affiliate may result if the Participant
breaches any covenant of the Participant contained herein and that the remedy at
law for the breach of any such covenant will be inadequate.  Accordingly, if the
Participant engages in any act in violation of the provisions of Section 5.1,
the Company or an Affiliate shall be entitled, in addition to such other
remedies and damages as may be available to it by law or under this Agreement,
to injunctive relief to enforce such provisions.

ARTICLE VI.

MISCELLANEOUS PROVISIONS

6.1Termination and Amendment of the Agreement.  This Agreement shall be
terminated only with the prior written consent of the Company (with the approval
of the General Partner) and the Participant; provided, that Article IV
(Restrictive Covenants) and this Article V (Miscellaneous Provisions) shall
survive any termination of this Agreement.  This Agreement may be amended, and
compliance with any term hereof may be waived, only with the prior written
consent of the Company (with the written approval of the General Partner) and
the Participant.

6.2Termination of Status as Participant.  From and after the date that the
Participant ceases to own any Class B Units, he or she shall cease to be a
Participant for the purposes of this Agreement and all rights he may have
hereunder shall terminate, except for any rights with respect to matters
contemplated hereby after such date and except for breaches occurring prior to
such time.  For the purposes of the preceding sentence, the Participant shall be
deemed to own all Class B Units owned by his or her Permitted Transferees.

6.3Notices.  All notices required hereunder shall be delivered to the following
respective addresses:

(a)The Company:

Apex Holdco L.P.

c/o Apex Holdco GP LLC

c/o J.C. Flowers & Co. LLC

767 Fifth Avenue, 23rd Floor

New York, NY 10153

 

With copies (which shall not constitute notice) to:

5

 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153

Attention: Douglas P. Warner, Esq.

Facsimile: 212-310-8007

Email: doug.warner@weil.com

 

(b)the Participant, at the address of the Participant as specified below such
Participant’s signature at the end of this Agreement

With copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Jon Hlafter

Joe Penko

Facsimile:  (212) 735-2000

Email:jon.hlafter@skadden.com

joseph.penko@skadden.com

 

Notices shall be in writing and shall be sent by facsimile or pdf e-mail, by
mail (postage prepaid, registered or certified, by United States mail, return
receipt requested), by nationally recognized private courier or by personal
delivery.  Notices shall be effective, (i) if sent by facsimile, when
transmitted, (ii) if sent by pdf e-mail, when transmitted, (iii) if by
nationally recognized private courier, when deposited with the private courier,
(iv) if mailed, when deposited in the mail, and (v) if personally delivered, the
earlier of when delivery is made or first refused.  Any Person may change its
address for the delivery of notices by written notice served in accordance with
the provisions hereof.

6.4Miscellaneous.  The use of the singular or plural or masculine, feminine or
neuter gender shall not be given an exclusionary meaning and, where applicable,
shall be intended to include the appropriate number or gender, as the case may
be.

6.5Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which, when taken together, shall
constitute one instrument.  Facsimile and pdf e-mail signatures shall have the
same legal effect as manual signatures.

6.6Entire Agreement.  This Agreement, the Plan and the LP Agreement constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof.  No promises, statements, understandings, representations,
or warranties of any kind, whether oral or in writing, express or implied have
been made to the Participant by any Person to induce him to enter into this
Agreement other than the express terms set forth in this Agreement, the Plan and
the LP Agreement, and the Participant is not relying upon any promises,
statements, understandings, representations, or warranties with respect to the
subject matter hereof other than

6

 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

those expressly set forth in this Agreement, the Plan and the LP Agreement.  Any
amendments to this Agreement must be made in writing and duly executed by each
of the parties entitled to adopt said amendment as provided in Section 6.1 or by
an authorized representative or agent of each such party.  The Participant
hereby acknowledges and represents that he has had the opportunity to consult
with independent legal counsel or other advisor of his choice and has done so
regarding his rights and obligations under this Agreement, that he is entering
into this Agreement knowingly, voluntarily, and of his own free will, that he is
relying on his own judgment in doing so, and that he fully understands the terms
and conditions contained herein.

6.7Class B Units Subject to LP Agreement.  By entering into this Agreement the
Participant agrees and acknowledges that (i) the Participant has received and
read a copy of the Plan and the LP Agreement and (ii) the Class B Units are
subject to the LP Agreement, the terms and provisions of which are hereby
incorporated herein by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms of this Agreement will govern and prevail.  In the event of a
conflict between any term or provision contained herein and a term in the LP
Agreement, the applicable terms and provisions of the LP Agreement will govern
and prevail (except as expressly set forth herein). Neither the adoption of the
Plan nor any award made thereunder shall restrict in any way the adoption of any
amendment to the LP Agreement in accordance with the terms thereof.  

6.8Tax Withholding.  The Participant may be required to pay to the Company or
any of its Subsidiaries or Affiliates, and the Company and its Subsidiaries and
Affiliates shall have the right and are hereby authorized to withhold from any
payment due or transfer made under this Agreement or from any other amount owing
to the Participant (subject to applicable law), the amount (in cash or, at the
election of the Company, securities or other property) of any applicable
federal, state, local or foreign withholding taxes in respect of a Class B Unit
or any payment or transfer under this Agreement and to take such other action as
may be necessary in the opinion of the General Partner to satisfy all
obligations for the payment of such taxes.

6.9Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, representatives, successors and
permitted assigns (including Permitted Transferees to whom Units have been
transferred, as applicable).

6.10Enforcement.  The failure of any party hereto to insist in one or more
instances on performance by another party hereto of any obligation, condition or
other term of this Agreement in strict accordance with the provisions hereof
shall not be construed as a waiver of any right granted hereunder or of the
future performance of any obligation, condition or other term of this Agreement
in strict accordance with the provisions hereof, and no waiver with respect
thereto shall be effective unless contained in a writing signed by or on behalf
of the waiving party.  The remedies in this Agreement shall be cumulative and
are not exclusive of any other remedies provided by law.

6.11Governing Law.  This Agreement, and any and all claims arising out of,
under, pursuant to, or in any way related to this Agreement, including but not
limited to any and all claims (whether sounding in contract or tort) as to this
Agreement’s scope, validity, enforcement, interpretation, construction, and
effect, shall be governed by the laws of the State of Delaware

7

 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

(without regard to any conflict of laws rule which might result in the
application of the laws of any other jurisdiction).

6.12Severability.  If any provision of this Agreement is, becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or as to any Person
or award, such provision shall be constructed or deemed amended to conform to
all applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the General Partner, materially altering the intent of this
Agreement or the award, such provision shall be stricken as to such
jurisdiction, Person or award and the remainder of this Agreement and any such
award shall remain in full force and effect.

6.13No Contract of Service.  Neither this Agreement nor any award granted under
this Agreement shall confer upon any Person any right to employment or other
service or continuance of employment or other service by the Company or any of
its Subsidiaries or Affiliates.  This Agreement does not constitute a contract
of employment or impose on any Participant or the Company or any of its
Subsidiaries or Affiliates any obligations to retain the Participant as an
employee or other service provider of the Company or any of its Subsidiaries or
Affiliates, to change the status of the Participant’s employment or service, or
to change the Company or any of its Subsidiaries’ or Affiliates’ policies
regarding termination of employment or service.

6.14Captions.  The article or section titles or captions contained in this
Agreement are for convenience only and are not to be considered in the
construction or interpretation of this Agreement or any provision thereof.

6.15No Third Party Rights.  Nothing in this Agreement shall be construed to
grant rights to any Person who is not a party to this Agreement.

6.16Rule of Construction.  The parties acknowledge and agree that each has
negotiated and reviewed the terms of this Agreement, assisted by such legal and
tax counsel as they desired, and has contributed to its revisions.  The parties
further agree that the rule of construction that a contract shall be construed
against the drafter shall not be applied.  The word “including”, means
“including, without limitation.”

6.17Units after Initial Public Offering.  For purposes of determining vesting
after an initial public offering, references to Units shall also be deemed to be
references to the shares that the holder of such Units receives in respect of
such Units in connection with the initial public offering.

[signature page follows]




8

 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

APEX HOLDCO L.P.

 

By:
Name:
Its:      

PARTICIPANT


Name: [●]


 

 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

Exhibit A

Accredited Investor Questionnaire

 

The undersigned individual (the “Executive”) represents and warrants that it is
not an “accredited investor” as defined in Rule 501(a) promulgated under
Regulation D of the Securities Act (please initial the non-accredited investor
election below):

 

The Executive is not an accredited investor.

 

The Executive represents and warrants that it is an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act of
1933, as amended (the “Securities Act”), because he or she meets at least one of
the following criteria (please initial each applicable item):

 

The Executive is a natural person whose individual net worth, or joint net worth
with his or her spouse, exceeds $1,000,000 at the time of the Executive’s
purchase, excluding the value of the primary residence of such natural person,
calculated by subtracting from the estimated fair market value of the property
the amount of debt secured by the property, up to the estimated fair market
value of the property;

 

The Executive is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years (2017 and 2018) or joint income
with the Executive’s spouse in excess of $300,000 in each of those years and who
reasonably expects to reach the same income level in the current year (2019); or

 

The Executive is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring units of  Apex Holdco L.P. the receipt of
which is directed by a sophisticated person as described in Rule 506(b)(2)(ii)
of Regulation D promulgated under the Securities Act; or

 

The undersigned is any entity in which all of the equity owners are accredited
investors. (Please submit a copy of this questionnaire countersigned by each
such equity owner if relying on this item).

 

*   *   *   *

IN WITNESS WHEREOF, the undersigned has executed this Accredited Investor
Questionnaire on the date set forth below.

 

 

Dated:  _____________

 

By: ________________________________

Name:  [●]




 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

Exhibit B

Form of Section 83(b) Election

The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

1. The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:

TAXPAYER’S NAME: _______________________________________________

TAXPAYER’S SOCIAL SECURITY NUMBER: __________________________

ADDRESS: _________________________________________________________

TAXABLE YEAR: Calendar Year _____

 

2. The property which is the subject of this election is __________ Class B
Units of Apex Holdco L.P. (“Company”).

3. The property was transferred to the undersigned on ______________________

4. The property is subject to the following restrictions: The Class B Units are
subject to service-based vesting.

5. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in § 1.83-3(h) of the Income Tax Regulations) is: $0.

6. For the property transferred, the undersigned paid $0.

7. The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. The undersigned is the person performing the services in connection
with which the property was transferred.

Dated:  __________________________________

Taxpayer: ________________________________                




 

81636087v1 November 07, 2019  1:54 PM

--------------------------------------------------------------------------------

 

Exhibit C

 

Joinder Agreement

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (“New Member”), in accordance with the Amended and
Restated Agreement of Limited Partnership of Apex Holdco L.P., dated as of [●],
2019 (as may be amended from time to time, the “LP Agreement”).  Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the LP Agreement.

 

Concurrently herewith the Company is issuing Class B Units of the Company to the
New Member.

 

New Member hereby acknowledges, agrees and confirms that, by its execution of
this Joinder Agreement, New Member shall be deemed to be a party to the LP
Agreement as of the date hereof, shall be considered a Class B Member, and shall
have all of the rights and be subject to the obligations of a Class B Member as
if it had executed the LP Agreement.  New Member hereby makes each of the
representations and warranties set forth in Article XII of the LP Agreement as
if such representations and warranties were expressly set forth in this Joinder
Agreement.  New Member hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the applicable terms, provisions and conditions contained in
the LP Agreement.

 

This Joinder Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any provision thereof
relating to conflicts of laws.

 

 

IN WITNESS WHEREOF, New Member has executed this Joinder Agreement as of the
date written below.

 

Date: _____________

 

 

Name: [Name]

 

 

 

81636087v1 November 07, 2019  1:54 PM